PER CURIAM.
It appearing that J. Frank West has been adjudged guilty by a court of competent jurisdiction of the crime of grand larceny and sentenced to serve in the State Penitentiary a term of six months to five years, and it appearing that due notice was given J. Frank West as provided by Rule 11.08(4) of the Integration Rules of The Florida Bar, 31 F.S.A. and that pursuant to that section the Board of Governors entered their judgment that he be disbarred, from which no appeal has been taken;
It is the order of this court that the judgment be confirmed and that J. Frank West be and he is disbarred from the practice of law in Florida
ROBERTS, C. J., and TERRELL, TPIOMAS, DREW and O’CONNELL, JJ., concur.